





CITATION:
R. v. Shleymovich, 2011
          ONCA 59



DATE: 20110121



DOCKET: M39319 (C52846)



COURT OF APPEAL FOR ONTARIO



Rosenberg, Goudge and Armstrong JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Veniamin Shleymovich



Appellant



No one for the appellant



Matthew Asma, for the respondent



Heard: In Writing



ENDORSEMENT



[1]

Veniamin Shleymovich appeals from his conviction for driving without
    insurance contrary to the
Compulsory Automobile Insurance Act
.  For a
    number of reasons that are not particularly germane at this point, the
    appellant failed to attend court, and was unsuccessful in his application to
    re-open his case and in a subsequent motion to extend time to appeal in the
    Provincial Offences Appeal Court.  On October 27, 2010, Doherty J.A. granted the
    appellant special leave to appeal his conviction.  The appellant has presented
    evidence, confirmed by the Crown, that in fact he was insured at the time he
    was stopped by the police.  Much of the appellants problems appear to stem
    from his difficulty with the English language and hence his inability to
    navigate through the court system.

[2]

The Crown concedes that the appeal should be allowed and an acquittal
    entered.  We also agree with Crown counsel that it is appropriate to deal with
    this appeal in writing to save the appellant further expense.

[3]

Accordingly, the appeal is allowed and an acquittal entered.  It is not
    entirely clear from the materials whether the appellant paid the $5,000 fine. 
    If he did, that money should be remitted to him.

M.
    Rosenberg J.A.

S.T.
    Goudge J.A.

Robert
    P. Armstrong J.A.


